Citation Nr: 1031885	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher rate of Dependency and Indemnity 
Compensation benefit payments.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to June 1958, 
and from June 1958 to May 1974.  He died in March 2006.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California 
(RO).  The appellant testified before the undersigned Veterans 
Law Judge via videoconference in June 2010.  The transcript of 
that hearing has been associated with the claims file.

In her October 2007 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the appellant asserted that the Veteran's medical 
treatment, during the three weeks prior to his March 2006 death, 
constituted negligent care and/or treatment by VA personnel at a 
VA facility.  The Board finds that this constitutes a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151, and refers 
that issue ot the RO for the appropriate development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2006; service connection for the 
cause of the Veteran's death was granted in an April 2006 rating 
decision.

2.  The appellant was awarded Dependency and Indemnity 
Compensation (DIC) benefits at the full dollar rate according to 
the monthly entitlement amounts specified by statute with a 
progressive calculation according to statute beginning on April 
1, 2006.


CONCLUSION OF LAW

There is no legal basis on which to assign a higher rate of DIC 
benefit payments.  38 U.S.C.A. § 1311 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.3, 3.4, 3.5 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim.

However, the United States Court of Appeals for Veterans Claims 
has held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions are 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  In addition, 
VA's General Counsel held in a precedential opinion that there is 
no duty to notify a claimant where the claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004 (June 23, 2004).  The Board notes that 
the essential facts in this case have been fully developed and 
are not in dispute.  As there is no legal entitlement to the 
benefits claimed, there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim.  
Thus, any deficiencies of notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice and 
assistance is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Certain VA death benefits, including DIC, are payable to a 
veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. 
§ 3.5.  DIC is paid to a surviving spouse at a rate specified by 
law.  38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5.  The appellant 
was initially awarded $1,033.00.00 monthly in DIC benefits 
effective April 1, 2006.  Her benefits have since been increased 
to $1,091.00.00 effective December 1, 2007.  38 U.S.C.A. § 
1311(a)(1).  Therefore, the issue before the Board is whether 
there is a basis on which to award an increased amount of DIC 
benefits.

The appellant claims that she is entitled to a higher rate of DIC 
benefits granted effective April 1, 2006.  The basis of her 
claim, to include as described in detail in her July 2006 notice 
of disagreement and at her June 2010 Board hearing, is that the 
Veteran should have been rated as 100 percent combined disabling 
at the time of his death due to the severity of one or more of 
his service-connected disorders.  

As noted above, the amount of DIC paid to a surviving spouse is 
determined by statute.  See 38 U.S.C.A. § 1311.  The basic rate 
shall be increased by a fixed amount in the case of the death of 
a veteran who at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  Id.  

In this case, the Veteran was not, at the time of his death, in 
receipt of or entitled to receive compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years before his death.  At 
the time of the Veteran's death, an 80 percent combined 
disability evaluation had been in effect from November 2001, less 
than six years prior to his death.  None of his service-connected 
disorders were rated as totally disabling.  As such, the 
appellant is not eligible to receive increased DIC benefits under 
38 U.S.C.A. § 1311(a)(2).

Although a surviving spouse may not be entitled to an increased 
amount of DIC under the basic rate, additional compensation may 
be payable to the surviving spouse for each dependent child of 
the Veteran under the age of eighteen, in addition to the basic 
DIC rate.  However, there are no dependents of the Veteran who 
are under the age of eighteen to warrant additional compensation 
under 38 U.S.C.A. § 1311(b).  Indeed, in the June 2006 notice 
letter regarding her initial DIC payments, the RO notified the 
appellant that she was being paid as a surviving spouse with no 
dependents, and the appellant has not indicated otherwise.  
Therefore, the appellant is not entitled to a higher rate based 
on dependent children.  

Additional compensation may also be paid if it is medically shown 
that the surviving spouse is in need of regular aid and 
attendance and/or by reason of being housebound.  This additional 
compensation for aid and attendance or by reason of being 
housebound is referred to as special monthly DIC.  38 U.S.C.A. § 
1311(c); 38 C.F.R. § 3.351(a)(3) & (4).  The monthly rate of DIC 
payable to a surviving spouse who does not qualify for increased 
compensation based on need for regular aid and attendance shall 
be increased if the surviving spouse is permanently housebound by 
reason of disability. The "permanently housebound" requirement 
is met when the surviving spouse is substantially confined to her 
home (ward or clinical area, if institutionalized) or immediate 
premises by reason of disability or disabilities which are 
reasonably certain to remain throughout the surviving spouse's 
lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. § 3.351(e).  The rate 
of pay for aid and attendance status is higher than the rate of 
pay for housebound status, and neither the statute nor the 
regulations provide for the assignment of both payments at the 
same time.  See 38 C.F.R. § 1311(d).  However, the record does 
not reflect, and she has not alleged, that she is in need of 
regular aid and attendance or on housebound status.  Therefore, 
the appellant is not entitled to a higher DIC rate based on such 
a need.  

The appellant has argued in the July 2006 notice of disagreement 
that she was informed by a VA employee that she would receive at 
least $1,200.00 per month in DIC benefits.  Unfortunately, even 
if this occurred, there is no equitable relief available.  Being 
a victim of misinformation cannot estop the government from 
denying a benefit.  See generally McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 
153-55 (1991), interpreting Irwin v. Department of Veterans 
Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 
(1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  She 
has also argued that the Veteran's service-connected diabetes 
mellitus, among other disorders, was severe enough in the three 
weeks prior to his death as to warrant a 100 percent evaluation.  
However, DIC claims filed on or after January 21, 2000 are not 
subject to hypothetical entitlement analysis.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005)

In sum, the Board finds that the appellant is receiving the 
maximum DIC benefit allowed by statute.  See 38 U.S.C.A. § 1311.  
The appellant was initially awarded $1,033.00 per month in DIC 
payments at the time DIC at the full dollar rate was granted in 
April 2006.  This was the maximum benefit allowed under the law 
and the monthly rate which was in effect at the time.  Her 
benefits have since been increased to $1,091.00 effective 
December 1, 2007.  This is the rate specified in 38 U.S.C.A. § 
1311(a)(1).  The appellant does not meet any of the requirements 
which would allow for an increase in her benefits.  There is no 
basis in the law for granting the appellant's claim to direct a 
higher rate of payment.  The appellant is not entitled to a 
higher rate of DIC, and as a matter of law her claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
doctrine of reasonable doubt is not for application here as this 
issue is resolved as a question of law with no dispute or 
controversy regarding the factual record.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

The appeal for a higher rate of DIC benefit payments is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


